     CASE 0:20-cv-00790-WMW-BRT Document 18 Filed 08/10/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Saidi O.,                                           Case No. 20-cv-0790 (WMW/BRT)

                           Petitioner,
                                              ORDER ADOPTING REPORT AND
       v.                                         RECOMMENDATION

DHS/ICE,

                           Respondent.



       This matter is before the Court on the June 30, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 15). No objections to

the R&R have been filed. In the absence of timely objections, this Court reviews an

R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795

(8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no clear error.

       Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

       1.    The June 30, 2020 R&R, (Dkt. 15), is ADOPTED.

       2.    Petitioner Saidi O.’s petition for a writ of habeas corpus, (Dkt. 1), is

DISMISSED WITHOUT PREJUDICE.

       3.    Petitioner Saidi O.’s Request to Restrain Removal, (Dkt. 9), is DENIED

WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 10, 2020                                s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
